COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Safeco Insurance Company of Indiana, Relator

Appellate case number:      01-19-00063-CV

Trial court case number:    2017-54046

Trial court:                152nd District Court of Harris County

       On January 25, 2019, relator, Safeco Insurance Company of Indiana, filed a petition
for a writ of mandamus seeking to compel the respondent trial judge to rule on its pending
motion to compel appraisal and the cross-motions for summary judgment within seven
days of this Court’s judgment. Relator has not filed an emergency motion, but it requests
an expedited ruling from this Court because trial has been set for February 18, 2019.
Relator has also attached a sworn record. See TEX. R. APP. P. 52.7(a)(1). On January 30,
2019, real party in interest J. Douglas Sutter filed a response in opposition to the petition.


       Although relator’s petition notes that motion hearings were held on March 9, 2018,
for the motion to compel appraisal, and on June 29, 2018, on the cross-motions for
summary judgment, it neither attached the hearing transcripts nor stated that these records
have been ordered or that no testimony was adduced in connection with the matter
complained. See TEX. R. APP. P. 52.7(a)(2). Accordingly, we ORDER the relator, within
3 days of the date of this order, to file a statement that no relevant testimony was adduced
in connection with the matter complained or else to provide evidence of requesting the
reporter’s records for the March 9, 2018 and June 29, 2018 hearings and payment for, or
arrangements to pay for, the reporter’s fee to prepare these records. See TEX. R. APP. P.
52.7(a)(2), (b).


      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes______
                   x Acting individually     Acting for the Court
Date: ___February 5, 2019____